     Case 5:19-cv-02324-JGB-SP Document 27 Filed 01/21/21 Page 1 of 2 Page ID #:124


 1
                                                                        JS-6
 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     JAMES RUTHERFORD, an               Case No. 5:19-cv-02324-JGB-(SPx)
13     individual,

14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     WASHINGTON FUND V, LLC,
       a California limited liability
18     company; and DOES 1-10,
19     inclusive,
20     Defendants.
21

22

23

24

25

26

27
                                          1
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
     Case 5:19-cv-02324-JGB-SP Document 27 Filed 01/21/21 Page 2 of 2 Page ID #:125


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Washington
 3
      Fund V, LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of
 4

 5    Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6    bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED: January 21, 2021
10

11
                                       HONORABLE JESUS G. BERNAL
12                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                        ORDER
                               DISMISSAL WITH PREJUDICE
